Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 1 of 7




                 Exhibit A
                                                        EFILE from: Emery Reddy PLLC\William Fuld\Complaint.tif

                      Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 2 of 7
                                                                                                                        I
6                                                                                                                 E-FILED
                                                                                                                        I
                                                                                                            03-31-2021, 14:17
                                                                                                        Scott G. Weber,' Clerk
                                                                                                            Clark Coun.ty
     2

    3

    4

    5

     6
                       IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
     7                          IN AND FOR THE COUNTY OF CLARK
     8
         DAVID NICHOLSON,
    9                                                          No. 21-2-00589-06
                                          Plaintiff,
                V.
                                                               COMPLAINT FOR NEGLIGENCE
    11
         BLEFA KEGS, INC., a Delaware Corporation;
    12   GRINDING AND POLISHING
         MACHINERY CORPORATION, an Indiana
    13   Corporation; and JOHN DOE
    14
         MANUFACTURER 1-5,

    15                                    Defendants.

    16

    17   Plaintiff David Nicholson alleges:

    18                                  I. JURISDICTION AND VENUE

    19          1.1     This Court has subject matter jurisdiction over this cause of action under RCW

    20   2.08.010.
    21          1.2     Plaintiff David Nicholson is a resident of Vancouver, Clark County, Washington,

    22   and was injured in an incident taking place in Vancouver, Clark County, Washington.

    23          1.3     Defendant BLEF A Kegs, Inc ("BLEFA") is a Delaware Corporation,

    24   headquartered in La Vergne, Tennessee, and which transacts business in Clark Country,

    25   Washington.
    26



          COMPLAINT FOR NEGLIGENCE - 1                                    EMERY I REDDY, PLLC
                                                                         600 Stewart Street, Suite 1100
                                                                              Seattle, WA 9810 I                            4
                                                                  PHONE: (206) 442-9106 • FAX: (206) 441-971 1
                                                                                                                      PMC
                                                                                                   Exhibit A Page 1 of 6
                   Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 3 of 7



             1.4     Defendant Grinding and Polishing Machinery Corporation ("G&P") is an Indiana

 2   Corporation, headquartered in Indianapolis, Indiana, and which transacts business in Clark

 3   County, Washington.
 4           1.5     Defendants John Doe Manufacturers 1-5 ("John Does 1-5") are Washington

 5   business entities or sole proprietorships who transact business in Clark County, Washington.

 6           1.6     Collectively, BLEFA, G&P and John Does 1-5 may be referred to herein as the

 7   ("Defendants").
 8           1.7     Jurisdiction and venue are proper in Clark County, Washington, under RCW

 9   4.12.020, because Defendants transact business in Clark County, Washington, and the accident

10   took place in Clark County, Washington.

11                                      II. BACKGROUND FACTS
12           2.1     Plaintiff incorporates by reference and re-alleges Paragraphs 1.1 - 1. 7 as if fully

13   set forth herein.
14           2.2     On or about August 28, 2018, at approximately 7:30 AM, Mr. Nicholson was

15   injured in the course of his normal duties working for Express Employment Professionals

16   ("Express") at BLEFA's warehouse at 801 Northeast 109th Avenue, Suite G, Vancouver, Clark

17   County, Washington.

18           2.3     BLEFA contracted with Express to provide various services, including staffing

19   of various warehouse and industrial jobs.

20           2.4     While in the course of his duties for Express, Mr. Nicholson operated an industrial

21   keg polishing machine at the BLEFA warehouse (the "Polishing Machine").

22           2.5     Mr. Nicholson's arm got caught in the rollers of the Polishing Machine.

23          2.6      Mr. Nicholson released the handlebar controls of the Polishing Machine, but

24   neither the driver roller, nor the rotating keg stopped.

25          2.7      Mr. Nicholson was unable to reach the emergency shut off button on the far-left

26   side of the Polishing Machine.


      COMPLAINT FOR NEGLIGENCE - 2                                      EMERY I REDDY, PLLC
                                                                       600 Stewart Street, Suite 1100
                                                                            Seattle, WA 98101
                                                                PHONE: (206) 442-9106 • FAX: (206) 441-9711
                                                                                       Exhibit A Page 2 of 6
                     Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 4 of 7



             2.8       The Polishing Machine jerked and pulled his arm further into the rollers, causing

 2   a crushing injury.
 3           2.9       Mr. Nicholson was stuck in the Polishing Machine until other workers helped him

 4   remove his arm.
 5           2.10      Upon information and belief, G&P was the manufacturer of the Polishing

 6   Machine.
 7           2.11      Upon information and belief, BLEF A was the owner of the Polishing Machine.

 8           2.12      In the alternative, John Does 1-5 designed, manufactured, sold, distributed, and

 9   maintained the Polishing Machine.

10           2.13      Mr. Nicholson reasonably relied upon Defendants to design, manufacture,

11   distribute, and maintain a safe industrial keg polishing machine.

12           2.14      The Polishing Machine was used within the reasonable, useful life of the product,

13   and was not in visible disrepair.

14           2 .15     Defendants were negligent in the design, manufacture, and/or maintenance of the

15   Polishing Machine, and their negligence caused the incident described in Paragraph No. 2.1 -

16   2.14 above.

17           2.16      Defendants were negligent in the training and operation of the Polishing Machine,

18   and failed to provide a safe workplace for Plaintiff.

19           2.1 7     As a result of the accident, Plaintiff David Nicholson was seriously injured,

20   suffered additional losses, including lost work, and incurred significant medical expenses in an

21   amount to be established at the time of trial.

22                                 III. CLAIMS AND CAUSES OF ACTION

23           3.1       Plaintiff incorporates by reference and re-alleges Paragraphs 1.1 - 2.17 as if fully

24   set forth herein.
25           3.2       Defendants BLEFA and John Does 1-5 were negligent in causing the subject

26   incident of August 28, 2018, in the following respects:


      COMPLAINT FOR NEGLIGENCE - 3                                     EMERY I REDDY, PLLC
                                                                      600 Stewart Street, Suite 1100
                                                                           Seattle, WA 98101
                                                               PHONE: (206) 442-9106 • FAX: (206) 441-9711
                                                                                       Exhibit A Page 3 of 6
                    Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 5 of 7



                         a. Failing to use reasonable care when maintaining the Polishing Machine;

 2                       b. Failing to provide adequate training and safeguards on and around the

 3                          Polishing Machine;
 4                       c. Failing to maintain its heightened duty to protect employees from harm; and

 5                       d. Failing to know of, discover and remedy an unsafe condition on the premises,

 6                          realizing that it involved an unreasonable risk of harm.

 7            3.3        Defendant G&P and John Does 1-5 were negligent in causing the subject incident

 8   of August 28, 2018, in the following respects:

 9                  a. Failing to use reasonable care when designing, manufacturing, and selling a

10                       product;

11                  b. Failing to maintain its heightened duty to protect the ordinary consumer from

12                       harm with its manufactured products; and

13                  c. Creating a hazardous environment to the public and at workplaces by selling an

14                       unsafe product that could injure a member of the public.
15            3.4        Defendants had a duty to follow applicable Washington Department of Labor and

16   Industry standards for lockout/tagout and machine safety (as codified through WAC Tile 296 et

17   sep.) and applicable American National Standards Institute ("ANSI") requirements including but

18   not limited to:
19                  a. WAC 296-803-20005(1) written lockout/tagout program;
20                  b. WAC 296-806-2008 operating control meeting requirement;
21                  C.   WAC 296-806-20010 protect employees from unintentional machine operation;
22                  d. WAC 296-806-20028 safeguard employees from point of operation;
23                  e. WAC 296-806-20030 safeguard employees from nip or shear point hazards;
24                  f.   WAC 296-806-20032 safeguard employees from rotating or revolving parts;
25                  g. WAC 296-806-20044 make sure devices meet these requirements;
26                  h. WAC 296-126-094 general duty-working conditions;


     COMPLAINT FOR NEGLIGENCE - 4                                       EMERY I REDDY, PLLC
                                                                       600 Stewart Street, Suite 1100
                                                                            Seattle, WA 98101
                                                                PHONE: (206) 442-9106 • FAX: (206) 441-9711
                                                                                        Exhibit A Page 4 of 6
                     Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 6 of 7



                     1.    ANSI Bl 1.0-2015 safety of machinery; and

 2                   J.    ANSI Bl 1.9-2010 safety requirements of grinding machines.

 3            3.5         Defendants had a duty of care to Plaintiff, Defendants breached that duty of care,

 4   and Defendants' breach of their duty of care was the proximate cause of the damages to Plaintiff

 5   identified below.

 6            3.6         Defendant G&P is a product manufacture within the meaning of the Washington

 7   Products Liability Act ("WPLA") and RCW 7.72.010.

 8            3. 7        Defendant G&P designed and manufactured the relevant product, the Polishing

 9   Machine, which was sold to Defendant BLEF A.

10           3.8          In the alternative, Defendants John Does 1-5 were product manufacturers within

11   the meaning of the WPLA and RCW 7.72.010 and designed, manufactured, and sold the relevant

12   product, the subject the industrial keg polishing machine.

13           3 .9         The relevant product was not reasonably safe in construction when it left the

14   Defendants' control on the grounds that the product deviated in a material way from design

15   specifications, or performance standards.

16           3 .10 Defendants are strictly liable to the Plaintiffs for the harm proximately caused by

17   the fact that the subject product did not conform to the Defendants' express or implied

18   warranties.

19           3.11         Defendants may also be strictly liable as a product seller under RCW 7.72.040.

20           3.12 The relevant product was unsafe to an extent beyond that contemplated by the

21   ordinary consumer.

22           3.13         The Defendants are strictly liable to the Plaintiff David Nicholson for the harm

23   proximately caused by the fact that the products that the Defendants manufactured and delivered,

24   and that the Plaintiff used as intended, were defective and not reasonably safe.

25           3 .14 Defendants are liable for the negligent acts and omissions of their employees and

26   agents under the doctrine of respondent superior for the harm caused to Plaintiff.


     COMPLAINT FOR NEGLIGENCE - 5                                        EMERY I REDDY, PLLC
                                                                        600 Stewart Street, Suite 1100
                                                                             Seattle, WA 98101
                                                                 PHONE: (206) 442-9106 • FAX: (206) 441-9711
                                                                                        Exhibit A Page 5 of 6
                   Case 3:21-cv-05435 Document 1-1 Filed 06/09/21 Page 7 of 7



                                                IV. DAMAGES

 2           4.1     Plaintiffs incorporates by reference and re-alleges Paragraphs 1.1 - 3.14 as if fully

 3   set forth herein.

 4           4.2     As a result of Defendants' negligent and wrongful conduct, Plaintiff sustained the

 5   following damages:

 6                   a. pain, suffering and mental anguish;

 7                   b. lost wages, employment benefits, and earning capacity;

 8                   c. medical and other out of pocket expenses for care and treatment; and

 9                   d. permanent impairment.

IO                                        V. REQUEST FOR RELIEF

11           5.1     Plaintiff David Nicholson requests that judgment be entered against Defendants,

12   jointly and severally, as follows:

13                   a. A warding Plaintiff special damages for her medical and out of pocket

14                       expenses, lost wages and employment benefits, and loss of earning capacity

15                       in amounts to be established at the time of trial.

16                   b. Awarding Plaintiff general damages for her pain, suffering, mental anguish

17                       and permanent impairment in an amount to be established at the time of trial.

18                   c. A warding Plaintiff her statutory fees and costs incurred in this action.

19                   d. Awarding Plaintiff any further or additional relief which the court finds

20                       equitable, appropriate or just.

21

22          DATED this 31 st day of March, 2021.

23                                                          EMERY I REDDY, PLLC

24

25

26                                                          JASON J. HOEFT, WSBA # 39547
                                                            Attorney for Plaintiff David

      COMPLAINT FOR NEGLIGENCE - 6                                    EMERY I REDDY, PLLC
                                                                     600 Stewart Street, Suite 1100
                                                                          Seattle, WA 98101
                                                              PHONE: (206) 442-9106 • FAX: (206) 441-9711
                                                                                     Exhibit A Page 6 of 6
